Flushing Sav. Bank, FSB v Toju Realty Corp. (2015 NY Slip Op 05438)





Flushing Sav. Bank, FSB v Toju Realty Corp.


2015 NY Slip Op 05438


Decided on June 24, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 24, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
THOMAS A. DICKERSON
CHERYL E. CHAMBERS
BETSY BARROS, JJ.


2014-05066
 (Index No. 502892/12)

[*1]Flushing Savings Bank, FSB, respondent, 
vToju Realty Corporation, et al., appellants, et al., defendants.


Adam E. Mikolay, P.C., East Meadow, N.Y., for appellants.
Craig Stuart Lanza, Brooklyn, N.Y., for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendants Toju Realty Corporation and Edwin Gbenebitse appeal, as limited by their brief, from stated portions of an order of the Supreme Court, Kings County (Pfau, J.), dated May 1, 2014, which, inter alia, denied that branch of their motion which was to direct the plaintiff to provide them with a payoff statement or to reinstate the underlying loan and mortgage.
ORDERED that the order is affirmed insofar as appealed from, with costs.
The plaintiff commenced this action to foreclose a mortgage. After a judgment of foreclosure and sale had been entered, the appellants moved, inter alia, to direct the plaintiff to provide them with a payoff statement or to reinstate the underlying loan and mortgage.
The Supreme Court properly denied that branch of the appellants' motion which was to direct the plaintiff to provide them with a payoff statement or to reinstate the underlying loan and mortgage. Contrary to the appellants' contention, the subject mortgage did not provide the mortgagor with a right to reinstate the underlying loan and mortgage. Also contrary to the appellants' contention, the mortgagor was not entitled to a payoff statement pursuant to Real Property Law § 274-a, as the mortgagor had not "executed and delivered to another a written contract to convey, or . . . received a written commitment to make a mortgage loan upon, the [subject] real property or an interest therein" (Real Property Law § 274-a[1]; see Matter of Horseheads Commercial Dev. Partners v Horseheads Indus. Realty Assoc., 227 AD2d 764, 766; cf. Matter of Cathedral Props. Corp. v Blinbaum, 44 AD3d 852, 853-854).
The parties' remaining contentions either are without merit or are not properly before this Court.
DILLON, J.P., DICKERSON, CHAMBERS and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court